Citation Nr: 0506471	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-20 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to an initial increased rating in excess of 10 
percent for degenerative joint disease of the left knee.

2.	Entitlement to an initial increased rating in excess of 10 
percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from 
November 1955 to October 1959; from March 1961 to September 
1965; and from September 1965 to June 1971.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska which granted service connection for degenerative 
joint disease in the left knee, secondary to a service-
connected lumbosacral strain with an initial rating of 10 
percent; and granted service connection for degenerative 
joint disease in the right knee, secondary to a service-
connected lumbosacral strain with an initial rating of 10 
percent.


FINDINGS OF FACT

1.	The veteran's service-connected left knee disability is 
currently manifested by weakness and fatigability with pain; 
with noted age appropriate range of motion with flexion to 90 
degrees and normal extension to 0 degrees; with no signs of 
joint effusion; with X-rays revealing degenerative joint 
disease.

2.	The veteran's service-connected right knee disability is 
currently manifested by weakness and fatigability with pain; 
with noted age appropriate range of motion with flexion to 90 
degrees and normal extension to 0 degrees; with no signs of 
joint effusion; with X-rays revealing degenerative joint 
disease.


CONCLUSION OF LAW

1.	The criteria for an initial rating increase in excess of 
10 percent for the veteran's service-connected left knee 
disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code 5010 (2004).

2.	The criteria for an initial rating increase in excess of 
10 percent for the veteran's service-connected right knee 
disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5010 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was enacted. See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002). Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits. The VCAA also created 38 
U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
See 38 C.F.R. §§ 3.102, 3.159 (2004). The intended effect of 
the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits. 66 Fed. Reg. 45,620 
(Aug. 29, 2001). Accordingly, both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004). In a January 2004 letter, the RO informed the veteran 
of the evidence necessary to prove his claims. Specifically, 
the RO informed the veteran that to establish entitlement, he 
will need to obtain medical records, treatment reports, and 
employment examination records. The RO also informed him that 
he will need to obtain evidence to demonstrate the level of 
each current disability's severity and to relate each to an 
injury, disease, or event during service.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to obtain on his behalf.  See 
38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004). In its 
January 2004 letter, the RO informed the veteran that the RO 
would seek to assist him in obtaining evidence such as 
medical records, employment records, and records kept by 
other federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b)(1) (2004). In the January 2004 
letter, the RO informed the veteran to provide information 
about available records and evidence to enable the RO to 
request and obtain them from the agency or person who has 
them.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 CFR § 3.159(b)(1) (2004). The January 2004 letter 
instructed the veteran to inform the RO of any person or 
agency who may have additional evidence to support his claim. 
 
In view of the development that has been undertaken for these 
claims, further development is not needed to comply with the 
VCAA. The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims. In short, the requirements 
under the VCAA have been met. Accordingly, there is no 
potential prejudice to the veteran for failure to develop the 
claims. Therefore, the Board will proceed to consider the 
merits of the appeal.


Factual Background

In May 2002, a VA physician reviewed the veteran's medical 
records, and indicated that it appeared that the veteran's 
knee problems were more likely than not secondary to his 
service-connected back problems. The physician cited the 
veteran's lack of a history or any accident or injury to the 
knees and remarked that the back problems may have led to an 
altered stance and possibly an altered gait that would have 
led to the knee problems as the joints would bear the brunt 
of ambulation.

Outpatient treatment records from the Omaha VA Medical Center 
in 2002 indicated continued complaints of pain in the knees. 
In November 2002, it was noted that the veteran's physician 
activity was limited and that he used a cane to ambulate.

A VA general medical examination was conducted in September 
2004 with a review of the C-file. At the examination, the 
veteran stated that his right knee was symptomatic with a 
constant pain of 7 /10, with 10 being the most severe. 
Symptoms included lack of endurance, and fatigability. The 
veteran indicated that his right knee often caused him to 
frequently awake from his sleep when his knee became cold. 
His right knee pain also felt worse when walking distances 
greater than 1 block. Methods to lesson the pain included 
local application of heat, avoidance of overuse, and 
restriction of his physical activities. The veteran indicated 
that he was taking piroxicam medication daily to alleviate 
the pain. The veteran indicated that he had discontinued all 
domestic chores and has to sit on a stool when he showers in 
order to wash his feet because of the pain he has in the 
knees. The examiner remarked that the symptoms of his right 
knee would likely have an adverse effect on both physical and 
sedentary types of employment.

The veteran's left knee was also noted to be painful, 
limiting his ability to walk more than a block. The left knee 
has a constant pain of 5/10 with fatigability and a lack of 
endurance. The veteran also takes piroxicam for the pain in 
the left knee as well and treats his left knee using the same 
methods as he treats his right.

The examiner observed that the veteran walked with an erect 
posture, but noted that he clearly walked with an antalgic 
gait, carrying a cane in his right hand.

Upon examination, the veteran was observed to have grossly 
full range of motion on four extremities. Examination of the 
knees revealed full extension of 0 degrees and flexion of 95 
degrees, which the examiner remarked was age appropriate. 
Although the examiner noted that the veteran had to use his 
hands to perform a full extension, which took slower than the 
average person, he was observed to easily be able to extend 
the lower legs to full extension of 0 degrees during other 
parts of the examination. There was a negative patellar 
inhibition test; negative Lachman's; negative McMurray's 
test; and the anterior cruciate ligaments, medical collateral 
ligaments, and lateral collateral ligaments were intact. 
There was no redness, no local warmth, and no evidence of 
effusion. 


Law and Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition. In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial rating assigned following 
the grant of service connection for his claimed disabilities 
in May 2002. Therefore, all of the evidence following the 
grant of service connection (not just the evidence showing 
the present level of disability) must be considered in 
evaluating the veteran's claim. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7 (2004).

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004). The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from the 
service-connected disability. 38 C.F.R. § 4.1. (2004). Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004). 

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability. 38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Accordingly, when the claimant 
presents subjective complaints of continuous joint pain, 
medical determinations should be made regarding whether the 
affected joints exhibit pain on use, weakened movement, 
excess fatigability, incoordination, or any other disabling 
symptoms. Specifically, a medical opinion should be presented 
addressing the question of whether pain could significantly 
limit functional ability during flare-ups or when the joint 
is used repeatedly over a period of time. These 
determinations should, if feasible, be portrayed in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups beyond that clinically demonstrated.

The May 2002 rating decision granted service connection for 
degenerative joint disease in the left knee and right knee 
and assigned a disability rating of 10 percent for each knee, 
utilizing Diagnostic Code 5010. Under that Diagnostic Code, 
arthritis due to trauma and substantiated by X-rays is rated 
as degenerative arthritis under Diagnostic Code 5003. 

In addition to Diagnostic Codes 5010 and 5003, degenerative 
arthritis is also rated based on the limitation of flexion 
and extension, respectively, under Diagnostic Codes 5260 and 
5261. Under Diagnostic Code 5260, a 10 percent rating is 
assigned when flexion is limited to 45 degrees. Higher 
evaluations may be assigned for greater degrees of limitation 
of flexion. Under Diagnostic Code 5261, a 10 percent rating 
is assigned if extension of the leg is limited to 10 degrees. 
Higher evaluations are warranted for higher degrees of 
limitation of extension.

In this case, the veteran does not have compensable 
limitation of motion in either knee. At his September 2004 
examination, the veteran's range of motion in his legs and 
knees was found to be normal with noted age appropriate 
flexion at 90 degrees and normal full extension at 0 degrees. 
There was some fatigability and weakness in the knees, but 
there was no noted joint effusion or other objective 
manifestation disability. The anterior cruciate ligaments, 
medial collateral ligaments, and lateral collateral ligaments 
were intact. The September 2004 examination noted that the 
record identified X-rays of both knees that found 
degenerative joint disease with recorded subjective pain. 
Therefore, the knees are non-compensable under Diagnostic 
Codes 5260 and 5261.

Under Diagnostic Code 5003, when the limitation of motion of 
the specific joint or joints involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is applicable for each such major joint or group of 
minor joints affected by limitation of motion. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. The September 2004 examination and prior outpatient 
records have shown that the veteran's left and right knees 
are affected by degenerative joint disease with complaints of 
pain.

However, in order to meet the criteria for a rating in excess 
of 10 percent, it must be shown that he has occasional 
incapacitating exacerbations due to arthritis. The record 
contains no such evidence. See Diagnostic Code 5003.

The record does not show, nor does the veteran contend, that 
his knee disorders are manifested by recurrent subluxation or 
lateral instability that would be ratable under Diagnostic 
Code 5257. He does not have the symptoms of knee disability 
that would entitle him to a rating under other diagnostic 
codes.

In the absence of clinical findings that the veteran has 
compensable limitation of motion in his knees or occasional 
incapacitating episodes due to arthritis, or recurrent 
lateral instability or subluxation, the Board concludes that 
the criteria for a schedular rating in excess of 10 percent 
for degenerative joint disease in the left and right knee 
have not been met.


ORDER

1.	Entitlement to an initial increased rating for 
degenerative joint disease in the left knee in excess of 10 
percent is denied.

2.	Entitlement to an initial increased rating for 
degenerative joint disease in the right knee in excess of 10 
percent is denied.





	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


